DETAILED ACTION
This action is responsive to communication filed on 11/02/2021. The current pending claims are 1 – 10, 13 – 16, and 19 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 10, 13, 15 – 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0020298 (hereinafter Hsu) in view of US Patent 9,657,471 (hereinafter Denzin et al.).
Regarding claim 1, Hsu shows an automated urinal comprising a basin (12) configured to receive a fluid; a wall (11); a trapway (14) in fluid communication with the basin (12); a flush 
Regarding claim 2, Hsu shows the first and second capacitive sensors (24, 25) are in electrical communication with the controller (30), and the controller is in electrical 
Regarding claim 3, Hsu shows the automatic flush system (3, 4) comprises a timer (par. 28, “The flush control unit (4) controls startup and shutdown of solenoid valve (41) and time length according to the received control signals, so as to control flushing, flushing time and/or flushing water amount”).
Regarding claim 4, Hsu shows wherein the automatic flush system (3, 4) is configured to send the flush signal after a period of time elapses after detecting an introduction of fluid into the basin (par. 30, “After analyzing the sensed object B is close to the urinal body (1), the mechanism (3) can control flushing time according to time for proximity of the sensed object B to the urinal body (1).”).
Regarding claim 5, Hsu shows wherein the automatic flush system (3, 4) is configured to detect introduction of fluid into the basin, to detect when the fluid is no longer being introduced into the basin and to send the flush signal after detecting that fluid is no longer 
Regarding claim 6, Hsu shows wherein the automatic flush system (3, 4) is configured to detect introduction of fluid into the basin, to detect when the fluid is no longer being introduced into the basin and to send the flush signal after a period of time elapses after detecting that fluid is no longer being introduced into the basin (par. 28, “The flush control unit (4) controls startup and shutdown of solenoid valve (41) and time length according to the received control signals, so as to control flushing, flushing time and/or flushing water amount.” ;par. 29, “The analysis mechanism (3) can pre-flush water according to logic operation results of the sensed object B proximity, and decide the pre-flush time according to the last flush interval.”).
Regarding claim 8, Hsu shows the automatic flush system is configured to send a flush signal at a regular or irregular recurring time interval (par. 28, “The flush control unit (4) controls startup and shutdown of solenoid valve (41) and time length according to the received control signals, so as to control flushing, flushing time and/or flushing water amount”).
Regarding claim 9, Hsu shows the first capacitive sensor (25) is coupled to the rear wall surface (11), and the second capacitive sensor (24) is coupled to the basin (12) underside but is 
Regarding claim 10, Hsu shows wherein automatic flush system is configured to detect introduction of fluid into the basin and to send the flush signal after communication between the first sensor (25) and the controller and the second sensor (24) and the controller (par. 31, “The environment proximity sensor information (15) of the proximity capacitive sensing electric field means (25) can be used for error compensation of other electric fields of proximity capacitive sensing to eliminate misjudgment of environment energy field change.  In addition, different sensitivity is set for the electric fields of proximity capacitive sensing when range covered by electric fields of the proximity capacitive sensing electric field means is overlapped to prevent misjudgment caused by mutual interference of the electric fields, so as to increase sensitivity.”).
Regarding claim 13, Hsu shows the automatic flush system is configured to detect introduction of fluid into the basin and to send the flush signal after communication between each of the first capacitive sensor (25), the second capacitive sensor (24), and the presence sensor (23), and the controller (3) ((par. 31, “besides the proximity capacitive sensing electric field means (23), the smart urinal with sensor (100a) comprises proximity capacitive sensing 
Regarding claim 15, Denzin et al. teaches the infrared sensor is in wired electrical communication with the controller (col. 16, ln. 37 – 43).
Regarding claim 16, Hsu shows wherein the wall (11) comprises a shape configured to direct fluid flow towards the first capacitive sensor (25) (fig. 3).
Regarding claim 20, Hsu shows an automatic flush system (3, 4) for a urinal having a basin (12) configured to receive a fluid; a wall (11); a trapway (14) in fluid communication with the basin (12); a flush valve (41); the automatic flush system (3, 4) comprises a first capacitive sensor (25), a second capacitive sensor (24), and a presence sensor (23), and a controller (3);wherein the first capacitive sensor (25) is configured to be coupled a rear surface of the wall (11), and the second capacitive sensor (24) is configured to be coupled to an underside of the basin (12); the controller (3) is in electrical communication with the sensors and is in electrical communication with the flush valve (par. 28); and wherein the automatic flush system is configured to detect introduction of fluid into the basin and to send a flush signal to the flush valve to initiate a flush (par. 30). Hsu shows the presence sensor (23) is a capacitive sensor and thus fails to show it is an infrared sensor. Attention is turned to Denzin et al. which teaches using a plurality of sensors is known in the art for activating a flush sequence, and that various combinations of the particular sensor type are both known and obvious for producing the same .
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Denzin et al. as applied to claims 1 – 6, 8 – 9, 13, 15 – 16, and 20 above in view of US Patent 8,136,174 (hereinafter Ito).
Regarding claim 7, Hsu fails to show wherein the automatic flush system is configured to detect a urinal abnormal state, and during a period of time that an abnormal state is detected, a flush signal is not sent. Attention is turned to Ito which shows a controller for flushing a urinal, wherein the system is configured to detect a urinal abnormal state (S61), and during a period of time that an abnormal state is detected, a flush signal is not sent (S64) (fig. 9, col. 9, ln. 6 – 11). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the automatic flush system of Hsu to detect a urinal abnormal state, and during a period of time that an abnormal state is detected, a flush signal is not sent to prevent damage to the urinal or overflow of the urinal as evidenced by the teachings of Ito.
Regarding claim 14, Hsu shows one of the sensors is configured to detect introduction of fluid into the basin, but fails to show the other is configured to detect a urinal normal state and a urinal abnormal state.  Attention is turned again to Ito which shows including a first sensor to detect when introduction of fluid has occurred and a second sensor for detecting a urinal normal or abnormal state (fig. 9, col. 9, ln. 6 – 11). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sensor for detecting a urinal normal state and abnormal state to prevent damage to the urinal or overflow of the urinal as evidenced by the teachings of Ito.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Denzin et al. as applied to claims 1 – 6, 8 – 10, 13, 15 – 16, and 20 and further in view of US Patent 4,624,017 (hereinafter Foletta).
Regarding claim 19, Hsu fails to show the automatic flush system is configured to not send more than one flush signal during a time period of about 0.5 minutes. Attention is turned to Foletta which teaches an automatic flush system is configured to not send more than one flush signal during a time period of about 0.5 minutes (col. 1, ln. 64 – col. 2, ln. 4). Foletta further teaches that this system allows for automatic hygienic flushing without wasting large volumes of water (col. 1, ln. 19 – 28). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the automatic flush system to not send more than one flush signal during a time period of about 0.5 minutes to ensure hygienic flushing conditions without wasting large volumes of water as evidenced by the teachings of Foletta mentioned above.
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. Applicant argues that Hsu teaches away from using an infrared sensor and would thus be non-obvious to incorporate an infrared sensor in the system of Hsu. The Examiner respectfully disagrees. Although Hsu discusses potential shortcomings of using infrared sensors, there is nothing to specifically preclude selecting a known sensor type in the system if so desired, as the intended use of the device would still remain the same; i.e. touchless control of a flushing system. The utilization of known technology would not destroy the reference or prevent it from functioning as intended, particularly as evidenced by the teachings of Denzin et . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754